Exhibit 10

 

Compensation of Named Executive Officers

 

Our executive officers are at-will employees.  We do not have a written
employment contract with any of them.  We or the officer can terminate the
employment relationship at any time, for any reason, with or without cause.  For
2014, we have set the following officers’ annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
follows:

 

 

 

 

 

Estimated

 

 

 

 

 

Profit Sharing

 

 

 

2014

 

Trust

 

 

 

Salary

 

Contribution{1}

 

Roger Dankel

 

$

166,455

 

$

16,456

 

President of North American Sales of Simpson

 

 

 

 

 

Strong-Tie Company Inc.{2}

 

 

 

 

 

Ricardo M. Arevalo

 

191,276

 

19,128

 

Chief Operating Officer of Simpson

 

 

 

 

 

Strong-Tie Company Inc.{2}

 

 

 

 

 

 

--------------------------------------------------------------------------------

{1}     If we employ the officer on December 31, 2014, or if he is age sixty or
older, we will contribute to his profit sharing trust account 10 percent of his
salary, with a contribution limit of $26,000 for 2014, plus a pro rata share of
forfeitures by other participants. The estimates in this table assume that no
forfeitures will occur. Of this 10 percent, a discretionary contribution of 7
percent of his salary, if approved by our Board of Directors, will be paid in
2015, and the 3 percent will be paid quarterly in the month following the last
month of each calendar quarter of 2014.

 

{2}     Effective July 1, 2014. Amounts are based on current pay rates for the
first half of 2014 and new pay rates, at an annualized rate of $210,000 per
year, for the second half of 2014.

 

Each of our executive officers participates in our Executive Officer Cash Profit
Sharing Plan, which is designed to reward them with quarterly cash bonuses based
on operating profit for Simpson Strong-Tie Company Inc. less a return on assets,
as established by our Board of Directors.  For this purpose, we generally define
operating profit as:

 

Income from operations of Simpson Strong-Tie Company Inc.

 

Plus:                              Stock compensation charges

Certain incentive compensation and commissions

Salaried pension contributions

Self-insured workers’ compensation costs

 

Equals:                               Operating profit

 

1

--------------------------------------------------------------------------------


 

Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees.  We
generally determine the return on assets as follows:

 

Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ending on the last day of the second month of the quarter

 

Less:                               Cash

Real estate

Acquired assets (excluding cash, real estate, goodwill and indefinite lived
intangible assets) based on tiered phase-in schedule

Goodwill and indefinite lived intangible assets

Self-Insured workers’ compensation reserves

 

Multiplied by:                    Specified return percentage for Simpson
Strong-Tie Company Inc.

 

Equals:                  Qualifying level

 

Based on our operating profit for each of the 4 quarters of 2014, our officers
may receive payouts after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payouts will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.

 

For the full year 2014, the annual operating profit goals, qualifying levels and
targeted payouts for each of the following executive officers are as follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout{1}

 

 

 

 

 

 

 

 

 

Roger Dankel

 

$

121,732,000

 

$

64,857,000

 

$

312,000

{2}

 

 

 

 

 

 

 

 

Ricardo M. Arevalo

 

121,732,000

 

64,857,000

 

259,000

 

 

--------------------------------------------------------------------------------

{1}     Amounts expected to be paid for the full year of 2014 if operating
profit goals established at the beginning of the year are met and qualifying
levels are as projected at the beginning of the year.

 

{2}     Targeted payout for Roger Dankel is computed based on operating profit
goals of the McKinney, Texas, branch through June 30, 2014, and on total Company
operating profit goals from July 1, 2014, through the end of the year.

 

We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.  You should not draw any inference whatsoever from these
parameters about our future financial performance.  You should not take these
parameters as projections or guidance of any kind.

 

2

--------------------------------------------------------------------------------


 

Each of our officers is eligible to participate in our 2011 Incentive Plan for
2014.  Whether we award restricted stock units under our 2011 Incentive Plan
each year depends on whether we meet the applicable operating profit goal for
the preceding year.  If we do not achieve the applicable operating profit goal
for a year, we do not grant restricted stock units to the affected officers for
that year.  If we achieve our operating profit goals for 2014, computed as
described above, we anticipate granting restricted stock units to the following
executive officers for the following numbers of shares of our common stock:

 

 

 

 

 

Restricted

 

 

 

Operating

 

Stock Unit

 

 

 

Profit Goal{1}

 

Award

 

 

 

 

 

 

 

Roger Dankel

 

$

121,732,000

 

2,575 shares

 

 

 

 

 

 

 

Ricardo M. Arevalo

 

121,732,000

 

2,575 shares

 

 

--------------------------------------------------------------------------------

{1}               We use these parameters only for the purposes stated above. 
You should not draw any inference whatsoever from these parameters about our
future financial performance.  You should not take these parameters as
projections or guidance of any kind.

 

The Compensation and Leadership Development Committee of our Board of Directors
also approved additional restricted stock unit awards and goals for Roger Dankel
and Ricardo M. Arevalo. These awards will be based on performance against
estimated sales of the products from our recent strategic acquisitions of S&P
Clever Reinforcement Company AG, S&P Clever Reinforcement International AG, Fox
Industries, Inc., Automatic Stamping, LLC and Automatic Stamping Auxiliary
Services, LLC (collectively, the “Recently Acquired Businesses”). The number of
restricted stock units may be increased or decreased based on the percentage
above or below estimated sales, but at least 75 percent of the sales goal must
be reached for an award to be earned. The number of potential restricted stock
units that may be earned and the goals for these individuals are as follows:

 

 

 

Restricted Stock Unit Award

 

 

 

Roger

 

Ricardo M.

 

Recently Acquired Businesses

 

Dankel

 

Arevalo

 

 

 

 

 

 

 

75% of sales goal – $32,751,000

 

1,288 shares

 

1,288 shares

 

100% of sales goal – $43,668,000

 

2,575 shares

 

2,575 shares

 

150% of sales goal – $65,502,000

 

5,150 shares

 

5,150 shares

 

 

We use these parameters only for the purposes stated above.  You should not draw
any inference whatsoever from these parameters about our future financial
performance.  You should not take these parameters as projections or guidance of
any kind.

 

The total number of restricted stock units earned by achieving both the
operating profit goal and the sales goal of the Recently Acquired Businesses may
be modified up or down by 10 percent based on a peer group comparison of total
stockholder return, including stock price appreciation and dividends paid. The
peer group consists of the following companies:

 

Illinois Tool Works

Fastenal Company

Gibralter Industries

Eagle Material Inc.

Masco Corporation

Trex Co. Inc.

USG Corporation

Stanley Black & Decker, Inc.

 

If the Company’s total stockholder return is below the peer group average, 90
percent of the restricted stock units will be awarded, if it is at the peer
group average 100 percent of the restricted stock units will be awarded, and if
it is above the peer group average, 110 percent of the restricted stock units
will be awarded. Therefore, the maximum potential restricted stock units award
is 8,500 shares for each of Roger Dankel and Ricardo M. Arevalo. Restrictions on
restricted stock units awarded under this program will lapse 75 percent on the
third anniversary of the date of the award and 25 percent on the fourth
anniversary of the date of the award (subject to provisions of the 2011
Incentive Plan relating to retirement after age 60 or a change in control).

 

The Company will also reimburse Roger Dankel and Ricardo M. Arevalo for expenses
associated with relocation from their current homes to homes that are in the
area of the Company’s home office. These expenses will include, among other
things, assistance with finding a home, including travel, non-recurring
transactions fees associated with buying a home, packing and shipping of
household and personal items and temporary lodging. The Company cannot estimate
the value or the timing of these expenses at this time.

 

3

--------------------------------------------------------------------------------